PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pollard et al.
Application No. 16/177,424
Filed: 31 Oct 2018
For: SYSTEMS AND METHODS FOR MODIFYING A SAFETY BOUNDARY FOR VIRTUAL REALITY SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed January 19, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

Applicant is a participant in the Full First Action Interview Pilot Program. On December 3, 2019, the Office mailed a First Action Interview Pilot Program Pre-Interview Communication.  On July 29, 2015, applicant filed an Applicant Initiated Interview Request Form, requesting a telephonic interview to take place on January 6, 2020 at 2:00 pm. No interview took place. The Office mailed a Notice of Abandonment on November 19, 2020, stating the application was abandoned for failure to timely file a proper reply to the December 3, 2019 Office letter.

Under the Full First Action Interview (FAI) Pilot Program, an applicant is entitled to a first action interview, upon request, prior to the first Office action on the merits. The examiner will conduct a prior art search and provide applicant with a condensed pre-interview communication citing relevant prior art and identifying proposed rejections or objections. Within 30 days of receipt, applicant schedules an interview and submits proposed amendments and/or arguments. At the interview, the relevant prior art, proposed rejections, amendments and arguments will be discussed. If agreement is not reached, the applicant will receive a first action interview Office action that includes an interview summary that constitutes a first Office action on the merits under 35 USC 132.

In this instance, applicant did not properly respond to the December 3, 2019 First Action Interview Pilot Program Pre-Interview Communication, which set a one month period for response, with a one month extension of time available under 37 CFR 1.136(a). Applicant had three options: (1) File a letter requesting not to have a first action interview; (2) File a reply under 37 CFR 1.111 waiving the first action interview and First Action Interview Office Action; or (3) File an Applicant Initiated Interview Request Form (PTOL-413A) electronically via EFS-Web, accompanied by a proposed amendment or arguments, and schedule the interview within 2 months from the filing of the request. Applicant filed an Applicant Initiated Interview Request Form (PTOL-413A) electronically via EFS-Web with a proposed interview date, but the form was not accompanied by a proposed amendment or arguments and no interview took place. 

To satisfy option (3), applicant had to file an Applicant Initiated Interview Request” form (PTOL-413A) along with a proposed amendment and/or arguments via EFS-Web, and conduct the interview within 60 days from the filing of the Applicant Initiated Interview Request.

From the Full First Action Interview Pilot Program Notice of September 16, 2009:

C. Failure to Respond to Pre-Interview Communication: Under the Full First Action
Interview Pilot Program, if applicant fails to: (1) respond to the Pre-Interview Communication
within the time period for reply, or (2) conduct the interview within two months or sixty days,
whichever is longer, from the filing of the Applicant Initiated Interview Request Form, the Office will enter a First Action Interview Office Action. Therefore, the consequence for failure
to respond is issuance of a First Action Interview Office Action without the benefit of an
interview.

The examiner should have contacted Applicant to obtain the missing agenda/arguments prior to the proposed interview date. Since that did not occur and an interview never took place, the examiner should have mailed correspondence closing out the fai process because failure to provide the complete response and hold the interview should only have been taken as applicant’s decision to opt out of the fai process.

In light of the above discussion, the application is not abandoned. The petition under 37 CFR 1.181 is granted.

The application is being referred to Technology Center G.A.U. 2677 for the examiner of record to mail an Office action with an appropriate period for response.  

Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET